TREATTORNEY                    GENERAL
              OFTEXAS
             AUSTIN.   TICXAS      78711




                 October 14, 1977




Honorable Clayton T. Garrison              Opinion No.   H- 1072
Executive Director
Texas Parks & Wildlife Department          Re: Taking of shrimp
4200 Smith School Road                     within one mile of a
Austin, Texas 70744                        city.

Dear Mr. Garrison:

     You have requested our opinion regarding the use of
shrimp trawls under certain provisions of the Parks and
Wildlife Code., Section 136.043 of the Code states, in
pertinent part:               \
          (a)   No person may attempt to take
                any fish, shrimp, green turtle,
                loggerhead, or terrapin by the
                use of a seine, drag, fyke, set-
                net, trammel net, trap, dam, or
                weir from a bay or other navi-
                gable water in Chambers County
                within one mile of the limits
                of a city.

Sections 184.023, 201.012 and 335,023 make the same pro-
visions with respect to Galveston, Harris and Victoria
counties, respectively.

     Although, prior to 1973, there was some question as
to whether the predecessor statute of these regulations,
article 947 of the former Penal Code, had been superseded
by article 4075b, V.T.C.S., the Texas Shrimp Conservation
Act, any doubt was resolved by the re-enactment of article
947 in the 63rd Legislature, Acts 1973, 63rd Leg., ch. 220,
at 515. See Attorney General Opinion H-112 (1973). In
1975, theseprovisions  of article 947, now restricted in
application to Chambers, Galveston, Harris and Victoria
counties, were transferred to the Parks and Wildlife Code.

     The statutes under consideration do not specifically
prohibit the taking of shrimp by means of a trawl, which
has been defined as




                       P.   4593
Honorable Clayton T. Garrison         - Page 2   (H-1072)



          a dragnet; specifically, a large conical
          net with a device for keeping its mouth
          open that is dragged along the sea bot-
          tom. . . .

Webster's Third New International Dictionary 2433 (1961).~ How-
ever, the statutes do prohibit the use of a drag, the applicable
definition of which is

          a device (as a . . . net or scoop) for
          dragging under water along the bottom or
          through the water below the surface to . . .
          obtain, or recover objects.

Id. at 684. A dragnet is "a net that is specially designed to
bedrawn along the bottom of a body of water."   Id. at 684. It
would thus appear that the word "drag" is of broZ&   meaning than
"dragnet" or "trawl"; in our view the latter terms would be held
to be within the definition of "drag." Accordingly, it is our
opinion that the statutes render it unlawful to take shrimp from
any water in.Chambers, Galveston, Harris and Victoria Counties
within one mile of a city by use of a trawl as defined above.

                       SUMMARY

          Under sections 136.043, 184.023, 201.012
          and 335.023 of the Parks and Wildlife
          Code, it is unlawful to take shrimp from
          any water in Chambers, Galveston, Harris
          and Victoria Counties, within one mile
          of a city, by use of a trawl.

                                 Very truly yours,




                        Assistant




Opinion Committee

jst


                          p. 4594